DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 12/1/2021. Claims 1-6, 8-12, 14-16 are pending. Claims 1, 8, 9, 14 are amended. No claims have been added. Claims 7, 13, have been cancelled.

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. The applicant has argued that “The pending claims herein recite specific technical operations and configurations to enable centralized identification of recurring local billers for multiple bill pay services, whereby the billers in the user's particular region are identified from transaction data, such that the appropriate nomenclature for the biller (e.g., nomenclature recognized by payment processing networks, etc.) is entered when setting up a bill pay account.” The examiner respectfully disagrees. It is unclear what the applicant is defining as a “nomenclature”, the applicant is not claiming nor does the applicant have support in the originally filed disclosure for the concept of an “appropriate nomenclature.”

Applicant is arguing that the invention involves technical operations and configurations. IT technical operations were known in the art at the time of the invention to control and manage the specific tasks needed to maintain the performance and reliability of the IT infrastructure in delivering services to the business. However, applicant’s invention involves identifying a recurring payment, 

The applicant has argued the “pending claims enable selection options for the users not previously available.” The examiner respectfully disagrees. The applicant does not have this in the claims, nor does the applicant have support for these argued limitations. It is further unclear how the invention could have more selection options, and how this would be a technical improvement. 

The applicant has argued “Claim 1 as a whole (similar to each other pending claim) recites much more than this one feature, including a unique and particular combination of operations including a probabilistic determination of local regions for accounts from network transaction data to enable local recurring biller information to be extracted from such data, such that the proper local recurring billers may be selected by a user in connection with setting up bill pay.” The examiner respectfully disagrees. Specifically, although the applicant has support in the originally filed disclosure for a probabilistic determination, the applicant also has support for “At the outset in method 300, an entity submits a request (to the data processor 114) to identify recurring local billers for a target region, such as, for example, a specific postal code, area code, etc. In particular, when the entity is a financial institution (e.g., a bank, issuer 108, etc.), it may offer a bill pay service to its customers (e.g., the user 110, etc.).” The applicant has a very simple model in the specification for determining local billers for a target region using a zip code or an area code. Grouping transactions by zip code does not involve probabilistic determinations, it merely involves grouping or clustering of data by zip code. The processing and manipulation of data does not involve a technical solution merely just processing and grouping of data. 

The applicant has argued the claims in view of Bascom. The examiner respectfully disagrees. In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO' s SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features 

The applicant has argued “Neither Nolte nor Ross teaches or suggests quantifying the number of network transactions per region for each account included in the data... Ross merely describes using a zip code as a lookup for bill-pay clients.” The examiner respectfully disagrees. The term region was a term known in the art at the time of the invention to mean “a part of a country, of the world, etc., that is different or separate from other parts in some way.” The prior art has the language of a region specifically a zip code. 
The first digit generally represents a group of US states. The second and third digits determine the central mail processing facility that processes and sorts the mail. We also call this facility the ‘sec center’ (sectional center facility). All letters and parcels with the same first three digits go to the same sec center. The sec center subsequently sorts them according to the last two digits, after which they go to local post offices. For example, let’s look at the zip code 88310. The first digit – 8 – represents the national area. ‘Eight’ covers Arizona, Colorado, Idaho, New Mexico, Nevada, Utah, and Wyoming. The next two digits – 83 – represent the Sec Center. The last two digits – 10 – represent the delivery area or associate post office.

Applicant’s originally filed specification paragraph 37 describes a region as including a postal code which is a zip code. “At the outset in method 300, an entity submits a request (to the data processor 114) to  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-12, 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of creating and transmitting a list of recurring local entities. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-6, 8-12, 14-16) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-8) is/are directed to a method, claim(s) (9-13) is/ are directed to a computer readable medium, and claims(s) (14-16) is/are directed to a payment network/system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

 Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of permitting recurring billers in particular regions to be identified to the users which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer,” or “processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually determining recurring billers. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to access information about recurring billers in a particular region which is a Fundamental Economic Practices or Principles. Thus, the claim recites an abstract idea. “Fundamental Economic Practices or Principles”; Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 although being old or well-known may indicate that the practice is “fundamental.”

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, a computer, a medium, and a network are used to perform the receiving, accessing, determining, identifying, compiling, and transmitting. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  

For further clarification the Examiner points out that the claim(s) recite(s) receiving a request for data, accessing data, determining a region, identifying one or more recurring entities, compiling and transmitting a listing of recurring entities which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, accessing, determining, identifying, compiling, and transmitting which is the abstract idea steps of creating a list of recurring local entities in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activities (i.e. creating a list of recurring local entities).  Using a computer to receiving, accessing, determining, identifying, compiling and transmitting the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a 

The compiling a list of recurring local entities would clearly be to a mental activity that a company would go through in order to target customers for sales, promotions, and/or other opportunities.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering applied to certain methods of human activity and data analysis to create a list of recurring billers:

[0013]    Uniquely, the systems and methods herein permit recurring billers in particular regions (e.g., in regions local to corresponding users associated with the billers, etc.) to be identified to the users, based on transaction data identified to the regions, whereby users in the regions may select from the identified recurring local billers (linked to specific biller account data for the recurring billers) in connection with setting up recurring bill payments, rather than relying entirely on manual entry of the biller account data. Specifically, transaction data that is probabilistically linked to specific regions is identified, and then recurring local transactions associated with the data are identified for the particular regions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-7, 10-12, recite limitations which further limit the claimed identification of data.

Claims 8, 13, 15, 16, recites limitations directed to sending and displaying data.  


            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about reoccurring entities. This is not a technical or technological problem but is rather in the realm of business or sales management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0022] FIG. 2 illustrates an exemplary computing device 200 that can be used in the system 100. The computing device 200 may include, for example, one or more servers, workstations, personal computers, laptops, tablets, smartphones, PDAs, etc. In addition, the computing device 200 may include a single computing device, or it may include multiple computing devices located in close proximity or distributed over a geographic region, so long as the computing devices are specifically configured to function as described herein. However, the system 100 should not be considered to be limited to the computing device 200, as described below, as different computing devices and/or arrangements of 


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art references Nolte et al. (US 9934494 B1) and Ross et al. (US 20120078781 A1) and Olives et al. (US 8671004 B2) disclose a processor, a computer, a medium, and a network in at least Nolte (col. 4, line 60 – col. 5, line 50, co,. 15, line 15 – col. 15, line 4, Fig. 1), Ross (Fig. 1, 2, ¶ 13-18, 53), and Olives (Fig. 1, col. 3, lines 20-67) . 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 1, recites the limitations "a count of network transactions to the account per region involved in the network transactions,” “based on the region identifier for each of the network transactions to the account,” and “the network transactions to the account per region.” There is insufficient antecedent basis for these limitations in the claim. 

Claims 9, 14, recite the limitations "a count of transactions to the payment account per region involved in said transactions,” “based on the region identifier for each of the transactions to the payment account,” and “the transactions to the payment account per region.” There is insufficient antecedent basis for these limitations in the claim. 

Regarding claim 1, the limitation "for each of the accounts included in the data, compiling, by the computing device, a count of network transactions to the account per region involved in the network transactions, based on the region identifier for each of the network transactions to the account" renders the claim indefinite because it is unclear whether what the applicant is specifically claiming. The multiple uses of the term account makes it unclear specifically how the concept would be applied. It is unclear what type of account is being used and how it is being used or how the data is being manipulated. Clarification is requested. 

Regarding claims 9, 14, the limitation “for each of the multiple payment accounts, compile a count of transactions to the payment account per region involved in said transactions, based on the region identifier for each of the transactions to the payment account" renders the claim indefinite 

Claims 2-6, 8, 10-12, 15, 16, inherit the rejections of the claims from which they depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolte et al. (US 9934494 B1) in view of Ross et al. (US 20120078781 A1) in view of Wagner et al. (US 20150186891 A1). 

Regarding claim 1, Nolte teaches: 
a computer-implemented method for use in identifying one or more recurring local entities for a target region in response to a request specific to the target region (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user.)

receiving, from a requesting party, a request for identification of recurring local entities for a target region (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user. Col. 8, lines 4-24)

accessing, by a computing device, data associated with the target region for accounts, the data representative of multiple network transactions to the accounts, each network transaction having an account number associated with a user and a region identifier associated with an entity involved in the network transaction (Fig. 3, 5, col. 9, lines 47-63, col. 11, lines 34-47,  col. 6, lines 40-56, In order to identify recurring transactions, various embodiments of the payee/payment detection system 130, may aggregate data from different accounts and analyze the data to identify common payment patterns (e.g., frequency, transaction amounts, etc.). The system can use this information to determine if multiple accounts regularly pay certain payees on a regular basis. As a result, the system can identify a possible recurring payment even if only one transaction shows up on an individual's account. For example, suppose AT&T® charges for the amount of $160.34 regularly appear in the aggregated data as recurring payments for many customers. Then, if an individual customer has recently switched service AT&T® and only one payment in the amount of $160.34 occurs on the transaction data, the system can recognize this as a possible recurring payment. col. 8, lines 4-24);

determining, by the computing device, a local region for each of the accounts included in the data (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user.);

for each determined local region that is the same as the target region, identifying, by the computing device, one or more recurring entities from the network transactions to said accounts having the determined local region (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user.);

compiling, by the computing device, a listing of recurring local entities including the identified one or more recurring entities (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user. Col. 2, lines 5-11, col. 2, lines 34-48, col. 12, line 47 – col. 13, line 7);

and transmit the listing of recurring billers to the entity that transmitted the request, whereby the entity displays the listing of recurring billers to a user for selection of one or more of the recurring billers from the listing in connection with a bill pay service associated with the entity (col. 8, lines 4-42, 

Nolte does not specifically teach accessing, by a computing device, data associated with the target region for multiple accounts. However, 

Ross teaches receiving a request for identification of recurring local entities for a target region (¶ 26-28, 
Additionally or alternatively, the system described herein may be utilized to provide additional bill-pay options to new or limited customers of the financial institution's bill-pay service. In this regard, bill pay opportunities may be identified to new or limited use customers based on existing bill pay clients of other customers within the same geographic region. For example, the zip code of a current bill-pay user may be used to identify a plurality of vendors eligible for bill-pay. Again, these identified vendors may include local merchants, service providers, etc., such as utility companies, dry cleaners, restaurants, child care providers, cleaning services, etc. Other potential bill-pay customers may then be identified based on the zip code information (e.g., customers of the financial institution not utilizing bill-pay but living in or near the zip code region) and an offer of automatic bill-pay setup may be made to those customers for one or more of the identified vendors. Additional options may be offered, such as one or more credit cards may be identified as potential bill-pay opportunities based on the popularity of the card within or near the identified zip code, etc. ¶ 51);

accessing, by a computing device, data associated with the target region for multiple accounts, the data representative of multiple network transactions to the multiple accounts, each network transaction having an account number associated with a user and a region identifier associated with an entity involved in the network transaction (¶ 19-20, The above-described systems may be used in various financial institutions, such as banks, etc., and may be used to identify various customers that may be eligible for automatic setup of bill-pay with various bill-pay clients. For instance, the financial institution may identify one or more customers that may be eligible for bill-pay. The financial institution may then identify potential bill-pay clients associated with the institution's customers. For instance, the financial institution may identify various bill-play clients and offer to automatically set up bill-pay with one or more of those bill-pay clients via the financial institution. In some examples, bill-pay clients may include a variety of clients, including a utility company (e.g., gas, water, electric, telephone, etc.), cable company, grocery, retailer, dry cleaner, water delivery company, newspaper delivery company, and the like. If the customer accepts the offer to set up bill-pay, the bill-pay arrangements may be set up, in some instances, without any further input or interaction with the customer. ¶ 26-28, Additionally or alternatively, the system described herein may be utilized to provide additional bill-pay options to new or limited customers of the financial institution's bill-pay service. In this regard, bill pay opportunities may be identified to new or limited use customers based on existing bill pay clients of other customers within the same geographic region. For example, the zip code of a current bill-pay user may be used to identify a plurality of vendors eligible for bill-pay. Again, these identified vendors may include local merchants, service providers, etc., such as utility companies, dry cleaners, restaurants, child care providers, cleaning services, etc. Other potential bill-pay customers may then be identified based on the zip code information (e.g., customers of the financial institution not utilizing bill-pay but living in or near the zip code region) and an offer of automatic bill-pay setup may be made to those customers for one or more of the identified vendors. Additional options may be offered, such as one or more credit cards may be identified as potential bill-pay opportunities based on the popularity of the card within or near the identified zip code, etc. ¶ 43, 45, 51, 52);

determining, by the computing device, a local region for each of the accounts included in the data (¶ 26-28, Additionally or alternatively, the system described herein may be utilized to provide additional bill-pay options to new or limited customers of the financial institution's bill-pay service. In this regard, bill pay opportunities may be identified to new or limited use customers based on existing bill pay clients of other customers within the same geographic region. For example, the zip code of a current bill-pay user may be used to identify a plurality of vendors eligible for bill-pay. Again, these identified vendors may include local merchants, service providers, etc., such as utility companies, dry cleaners, restaurants, child care providers, cleaning services, etc. Other potential bill-pay customers may then be identified based on the zip code information (e.g., customers of the financial institution not utilizing bill-pay but living in or near the zip code region) and an offer of automatic bill-pay setup may be made to those customers for one or more of the identified vendors. Additional options may be offered, such as one or more credit cards may be identified as potential bill-pay opportunities based on the popularity of the card within or near the identified zip code, etc. ¶ 43, 45, 51, 19-20);

for each determined local region that is the same as the target region, identifying, by the computing device, one or more recurring entities from the network transactions to said accounts having the determined local region (¶ 22, In some examples, the bill-pay identification system 208 may also identify likely or probable recurring and/or non-recurring payments for applicable bill-pay setup with the user, such as credit cards, mortgage, auto loan, etc. Identification of these bill-pay opportunities may be performed in various ways, as will be discussed more fully below. ¶ 25-28, As mentioned above, the bill-pay identification system 208 may look at customers within a geographic area, such as a city, town, village, subdivision, etc. and may use that information to identify bill-pay clients or options that may be desirable to others within the geographic location or even outside the geographic location. In other examples, the bill-pay identification system 208 may use demographic information associated with the customer to identify potential bill-pay clients. In still other examples, the bill-pay identification system 208 may use information obtained from a merchant, vendor, retailer, etc. (e.g., from a current or previous transaction, from a location of a customer, etc.) to identify potential bill-pay clients. In yet other examples, potential bill-pay clients and/or information for bill-pay setup may be obtained via social networking sites, such as FACEBOOK, TWITTER, etc. Each of these arrangements will be discussed more fully below. ¶ 43, 45, 51, 19-20); 

compiling, by the computing device, a listing of recurring local entities including the identified one or more recurring entities (¶ 28, For example, the financial institution 202 may receive an address associated with Customer 1 in Anytown, USA. The financial institution 202 may then request information from various data storage systems, such as systems 204 that may be internal and/or external to the financial institution, that may include a listing of bill-pay clients in Anytown, such as merchant 1, electric company 1, gas company 1, phone company 1, etc. The same or similar information may be gathered for other types of bill-pay clients specific to the customer's geographic location such as cable companies, local service providers, local vendors or merchants, etc. Identification of these bill-pay clients may be based on bill-pay relationships between the bill-pay clients and other customers of the financial institution (e.g., other than Customer 1), within or near to Anytown, USA. This information may be stored external to the financial institution 202 and may be requested by the financial institution upon establishing a relationship with a client (such as opening an account, obtaining a mortgage, etc.). The obtained information may be used to provide bill-pay services to Customer 1, as will be described more fully below. ¶ 22, 25-27, 40). 
and transmit the listing of recurring local billers to an entity that transmitted the request, whereby the entity displays the listing of recurring local billers to a user for selection of one or more of the recurring local billers from the listing in connection with a bill pay service associated with the entity request (¶ 22, 25-28, 38, 40).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to Nolte to include/perform accessing, by a computing device, data associated with the target region for multiple accounts, as taught/suggested by Ross. This known technique is applicable to the system of Nolte as they both share characteristics and capabilities, namely, they are directed to recurring payments and bill payments. One of ordinary skill in the art would have recognized that applying the known technique of Ross would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ross to the teachings of Nolte would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such bill pay features into similar systems. Further, applying accessing, by a computing device, data associated with the target region for multiple accounts would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the additional information in helping determine specifics about the recurring payments.

Nolte does not specifically teach for each of the multiple payment accounts, compile a count of transactions to the payment account per region involved in said transactions, based on the region identifier for each of the transactions to the payment account. However, 

Wagner teaches for each of the multiple payment accounts, compile a count of transactions to the payment account per region involved in said transactions, based on the region identifier for each of the transactions to the payment account (Fig. 6, ¶ 98, Further, statistical values of historical location information may be stored in other ways other than shown in FIG. 6. One example may be a multiple resolution grid, in which one grid may store a counter of the frequency of transactions that occurred within a certain time period. For example, there could be a whole set of counters associated with a particular region identifier, each counter associated with a different time period (e.g., 7 day period, 30 day period, 60 day period). Another example may be a multi-dimensional grid with region identifiers on one axis and time periods along another axis. Each cell in the grid could correspond to a counter of the frequency of transactions that occurred during the specified time period. For example, a cell may indicate that the user has been in the region corresponding to region identifier "3" on seven occasions on Sunday mornings. The risk assessor can have the choice to customize the way statistical values to be utilized in risk analysis are presented. ¶ 6-7, According to some embodiments, a fraud detection system receives transaction data for a first transaction by a first user, the transaction data including a first time of the first transaction. The fraud detection system can further receive, from a third party server, a first region identifier that corresponds to a first geographical region in which the first transaction occurred at the first time. The third party server can be configured to store a mapping of geographical coordinates to region identifiers of geographical regions, each geographical region having an assigned region identifier; determine first geographical coordinates of the first user at the first time based on a location of a mobile device of the first user; and select the first region identifier from the region identifiers using the first geographical coordinates, where the first region identifier obfuscates the first geographical coordinates from the fraud detection system. ¶ 48, While the third party server may be capable of collecting actual location information of a mobile device, the third party server may not necessarily correlate a location with a specific transaction occurred. Instead, the third party server may associate locations with times that they were collected. The fraud detection system (which may be or be part of the payment processing network) can know the transaction times and correlate the transaction times 

determine a local region for each of the payment accounts included in the transaction data based on the count of the transactions to the payment account per region involved in said transactions (Fig. 6, ¶ 98, Further, statistical values of historical location information may be stored in other ways other than shown in FIG. 6. One example may be a multiple resolution grid, in which one grid may store a counter of the frequency of transactions that occurred within a certain time period. For example, there could be a whole set of counters associated with a particular region identifier, each counter associated with a different time period (e.g., 7 day period, 30 day period, 60 day period). Another example may be a multi-dimensional grid with region identifiers on one axis and time periods along another axis. Each cell in the grid could correspond to a counter of the frequency of transactions that occurred during the specified time period. For example, a cell may indicate that the user has been in the region corresponding to region identifier "3" on seven occasions on Sunday mornings. The risk assessor can have the choice to customize the way statistical values to be utilized in risk analysis are presented. ¶ 6-7, According to some embodiments, a fraud detection system receives transaction data for a first transaction by a first user, the transaction data including a first time of the first transaction. The fraud detection system can further receive, from a third party server, a first region identifier that corresponds to a first geographical region in which the first transaction occurred at the first time. The third party server can be configured to store a mapping of geographical coordinates to region identifiers of 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to Nolte to include/perform accessing, for each of the multiple payment accounts, compile a count of transactions to the payment account per region involved in said transactions, based on the region identifier for each of the transactions to the payment account, as taught/suggested by Wagner. This known technique is applicable to the system of Nolte as they both share characteristics and capabilities, namely, they are directed to triggering events related to payment processing. One of ordinary skill in the art would have recognized that applying the known technique of Wagner would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the 

Regarding claim 2, the combination of Nolte, Ross, and Wagner teach the limitations of claim 1, Nolte also teaches wherein identifying the one or more recurring entities is based on a category of the one or more recurring entities (col. 1, lines 42- col. 2, line 11, Examples of triggering events may include a breach of sensitive information relating to the payment instrument, fraudulent activity relating to the payment instrument, an expiration of the payment instrument, an address change of the user, and a name change of the user. In some embodiments, the user transaction data includes merchant identifiers, such as, but not limited to, category codes, actual merchant ID, name of merchant, and the like, relating to the payees. Col. 2, lines 5-11, In some embodiments, the user transaction data includes merchant category codes. The method may further include generating a list of merchant category codes associated with recurring payees and categorizing the payees based on the merchant category codes associated with each of the payees. The user transaction data may be received on a periodic basis. Col. 4, lines 20-37, col. 6, lines 21-40, col. 8, lines 24-41). Also taught by Ross (¶ 27, 28). 

Regarding claim 3, the combination of Nolte, Ross, and Wagner teach the limitations of claim 2, Nolte also teaches wherein the category includes a merchant category code (MCC) (col. 1, lines 42- col. 2, line 11, Examples of triggering events may include a breach of sensitive information relating to the payment instrument, fraudulent activity relating to the payment instrument, an expiration of the payment instrument, an address change of the user, and a name change of the user. In some embodiments, the user transaction data includes merchant identifiers, such as, but not limited to, category codes, actual merchant ID, name of merchant, and the like, relating to the payees. Col. 4, lines 20-37, col. 6, lines 21-40, col. 8, lines 24-41). 

Regarding claim 4, the combination of Nolte, Ross, and Wagner teach the limitations of claim 2, Nolte also teaches wherein identifying the one or more recurring entities is further based on a periodic occurrence and/or a frequency of transactions to the one or more recurring entities in the accounts (col. 4, lines 37-55, The user transaction information may be updated periodically or on a transaction-by-transaction basis. Upon receiving a notice of a triggering event that requires an account update, the user may be notified of the recurring payees and/or payments so that the user may contact the recurring payees and update the user's account information. Col. 8, line 64- col. 9, line 20, col. 13, lines 18-25). 

Regarding claim 5, the combination of Nolte, Ross, and Wagner teach the limitations of claim 1, Nolte also teaches further comprising identifying one or more additional recurring entities based on the accessed data and a category of the one or more additional entities; and compiling the listing of recurring local entities to further include the one or more additional recurring entities (col. 2, lines 34-49, In some embodiments, indicating to the user the recurring payees includes generating a list of the recurring payees; identifying recurring payments associated with the recurring payees; periodically updating the list of recurring payees and the associated recurring payments based on updated user transaction data; and displaying the list of recurring payees and the associated recurring payments on a user device of the user. Determining the recurring payees based on a category of each of the payees may include selecting payees in preselected categories of payees. The preselected categories may include categories of payees identified as including recurring payees. The billing statements may include merchant category codes associated with the payees. The method may further include categorizing the payees based on the merchant category codes associated with the payees., col. 9, lines 47-63, col. 4, lines 37-55, Col. 8, line 64- col. 9, line 20, col. 13, lines 18-25). Also taught by Ross (¶ 22, 25-28, 40). 

Regarding claim 5, the combination of Nolte, Ross, and Wagner teach the limitations of claim 14, Nolte also teaches filtering the one or more recurring entities and the one or more additional recurring entities for outliers, prior to compiling the listing; and wherein compiling the listing includes compiling the listing to include the filtered one or more recurring entities and one or more additional recurring entities (col. 8, line 41-col. 9, line 20, Payee filtering module 225 may receive categorized payees from payee categorization module 220 and filter the payees based on a likelihood that the payees include account information that must be updated should a user's account details change. Payee filtering module 225 can filter the payees further by determining which payees are the same and de-duplicating the duplicated payees. For example, if several historic and/or current billing statements are included in the transaction data, some payees may appear several times for different or the same purchases or bills. These payees may be described/labeled in various ways (e.g., different spellings or abbreviations). In some embodiments, payee filtering module 225 filters the payees simply by payee name based on a preselected list of merchants. Col. 12, line 47- col. 13, line 17). 

Regarding claim 8, the combination of Nolte, Ross, and Wagner teach the limitations of claim 1, Nolte also teaches transmit the listing of recurring billers to the entity that transmitted the request, whereby the entity displays the listing of recurring billers to a user for selection of one or more of the recurring billers from the listing in connection with a bill pay service associated with the entity (col. 8, lines 4-42, col. 2, lines 12-56, col. 9, lines 47-63, col. 11, lines 25-34).

Nolte does not specifically teach recurring local billers to a user in connection with a bill pay service associated with the party.

However, Ross teaches 

wherein the listing of recurring local entities includes a listing of recurring local billers for the target region (¶ 25-29, For example, the financial institution 202 may receive an address associated with Customer 1 in Anytown, USA. The financial institution 202 may then request information from various data storage systems, such as systems 204 that may be internal and/or external to the financial institution, that may include a listing of bill-pay clients in Anytown, such as merchant 1, electric company 1, gas company 1, phone company 1, etc. The same or similar information may be gathered for other types of bill-pay clients specific to the customer's geographic location such as cable companies, local service providers, local vendors or merchants, etc. Identification of these bill-pay clients may be based on bill-pay relationships between the bill-pay clients and other customers of the financial institution (e.g., other than Customer 1), within or near to Anytown, USA. This information may be stored external to the financial institution 202 and may be requested by the financial institution upon establishing a relationship with a client (such as opening an account, obtaining a mortgage, etc.). The obtained information may be used to provide bill-pay services to Customer 1, as will be described more fully below. ¶ 46); 

and wherein the method further comprises transmitting the listing of recurring local billers to a party that transmitted the request, thereby allowing the party to display the listing of recurring local billers to a user in connection with a bill pay service associated with the requesting party (¶ 25-29, For example, the financial institution 202 may receive an address associated with Customer 1 in Anytown, USA. The financial institution 202 may then request information from various data storage systems, such as systems 204 that may be internal and/or external to the financial institution, that may include a listing of bill-pay clients in Anytown, such as merchant 1, electric company 1, gas company 1, phone company 1, etc. The same or similar information may be gathered for other types of bill-pay clients specific to the customer's geographic location such as cable companies, local service providers, local vendors or merchants, etc. Identification of these bill-pay clients may be based on bill-pay relationships between the bill-pay clients and other customers of the financial institution (e.g., other than Customer 1), within or near to Anytown, USA. This information may be stored external to the financial institution 202 and may be requested by the financial institution upon establishing a relationship with a client (such as opening an account, obtaining a mortgage, etc.). The obtained information may be used to provide bill-pay services to Customer 1, as will be described more fully below. ¶ 46, 21, 31).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to Nolte to include/perform recurring local billers to a user in connection with a bill pay service associated with the party as taught/suggested by Ross. This known technique is applicable to the system of Nolte as they both share characteristics and capabilities, namely, they are directed to recurring payments and bill payments. One of ordinary skill in the art would have recognized that applying the known technique of Ross would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ross to the teachings of Nolte would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such bill pay features into similar systems. Further, applying recurring local billers to a user in connection with a bill pay service associated with the party would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the 

Regarding claim 9, Nolte teaches: 
A non-transitory computer-readable storage medium including executable instructions for identifying recurring billers in a target region, which when executed by at least one processor, cause the at least one processor to (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user. Col. 15, lines 33-51);

access transaction data associated with a target region for payment accounts in response to a request by an entity, the transaction data representative of multiple transactions to the payment accounts, each transaction having an account number associated with a user and a region identifier associated with a biller involved in the transaction (Fig. 3, 5, col. 9, lines 47-63, col. 11, lines 34-47,  col. 6, lines 40-56, In order to identify recurring transactions, various embodiments of the payee/payment detection system 130, may aggregate data from different accounts and analyze the data to identify common payment patterns (e.g., frequency, transaction amounts, etc.). The system can use this information to determine if multiple accounts regularly pay certain payees on a regular basis. As a result, the system can identify a possible recurring payment even if only one transaction shows up on an individual's account. For example, suppose AT&T® charges for the amount of $160.34 regularly appear in the aggregated data as recurring payments for many customers. Then, if an individual customer has recently switched service AT&T® and only one payment in the amount of $160.34 occurs on the transaction data, the system can recognize this as a possible recurring payment., col. 1, lines 60-65, col. 8, line 64-col. 9, line 6);

determine a local region for each of the payment accounts included in the transaction data (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user., col. 1, lines 60-65, col. 8, line 64-col. 9, line 6);

for each determined local region that is the same as the target region, identify one or more recurring billers from the transactions to said payment accounts having the determined local region (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user.);

identify one or more additional recurring billers based on the accessed transaction data and a merchant category code (MCC) of the one or more additional billers (col. 1, lines 42- col. 2, line 11, Examples of triggering events may include a breach of sensitive information relating to the payment instrument, fraudulent activity relating to the payment instrument, an expiration of the payment instrument, an address change of the user, and a name change of the user. In some embodiments, the user transaction data includes merchant identifiers, such as, but not limited to, category codes, actual merchant ID, name of merchant, and the like, relating to the payees… In some embodiments, the user transaction data includes merchant category codes. The method may further include generating a list of merchant category codes associated with recurring payees and categorizing the payees based on the merchant category codes associated with each of the payees. The user transaction data may be received on a periodic basis. Col. 4, lines 20-37, col. 6, lines 21-40, col. 8, lines 24-41);

and compile a listing of recurring billers including the identified one or more recurring billers and the one or more additional recurring billers (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user. Col. 2, lines 5-11, col. 2, lines 34-48, col. 12, line 47 – col. 13, line 7);

and transmit the listing of recurring billers to an entity that transmitted the request, whereby the entity displays the listing of recurring billers to a user for selection of one or more of the recurring billers from the listing in connection with a bill pay service associated with the entity request (col. 11, lines 25-34, GUI generation module 275 can generate one or more GUI screens that allow for interaction with a user. In at least one embodiment, GUI generation module 275 generates a graphical user interface receiving and/or conveying information to the user, and allowing a user to view reports identifying recurring payees and/or payments, account status, or other information. col. 10, lines 39-59, Report generator and user notifier 255 generates a report of the recurring payees and/or payments and notifies the user of these payees. The user may be notified upon activation of the replacement card, as depicted in FIG. 6. In other embodiments, the user is texted, emailed, called, or notified in other ways of the recurring payees after any triggering event. For example, if the user updates their address, the report generator and user notifier 255 may notify the user of the recurring payees and/or payments, making the transition to the new address smoother for the user while retaining the user's business. In some embodiments, as described below, the issuing organization may notify recurring payees, particularly if these recurring payees are merchant partners and/or if the user has provided the credentials and permission, of the updated account information on behalf of the user. Report generator and user notifier 255 may notify the user of the recurring payees that have already received or will receive updated information from the issuing organization automatically and which of the recurring payees the user should contact, if any. col. 8, lines 4-23).



Ross teaches access transaction data associated with a target region for multiple payment accounts in response to a request by an entity, the transaction data representative of multiple transactions to the multiple payment accounts, each transaction having an account number associated with a user and a region identifier associated with a biller involved in the transaction (¶ 19-20, The above-described systems may be used in various financial institutions, such as banks, etc., and may be used to identify various customers that may be eligible for automatic setup of bill-pay with various bill-pay clients. For instance, the financial institution may identify one or more customers that may be eligible for bill-pay. The financial institution may then identify potential bill-pay clients associated with the institution's customers. For instance, the financial institution may identify various bill-play clients and offer to automatically set up bill-pay with one or more of those bill-pay clients via the financial institution. In some examples, bill-pay clients may include a variety of clients, including a utility company (e.g., gas, water, electric, telephone, etc.), cable company, grocery, retailer, dry cleaner, water delivery company, newspaper delivery company, and the like. If the customer accepts the offer to set up bill-pay, the bill-pay arrangements may be set up, in some instances, without any further input or interaction with the customer. ¶ 26-28, Additionally or alternatively, the system described herein may be utilized to provide additional bill-pay options to new or limited customers of the financial institution's bill-pay service. In this regard, bill pay opportunities may be identified to new or limited use customers based on existing bill pay clients of other customers within the same geographic region. For example, the zip code of a current bill-pay user may be used to identify a plurality of vendors eligible for bill-pay. Again, these identified vendors may include local merchants, service providers, etc., such as utility companies, dry cleaners, restaurants, child care providers, cleaning services, etc. Other potential bill-pay customers may then be identified based on the zip code information (e.g., customers of the financial institution not utilizing bill-pay but living in or near the zip code region) and an offer of automatic bill-pay setup may be made to those customers for one or more of the identified vendors. Additional options may be offered, such as one or more credit cards may be identified as potential bill-pay opportunities based on the popularity of the card within or near the identified zip code, etc. ¶ 43, 45, 51, 52);

determine a local region for each of the payment accounts included in the transaction data (¶ 26-28, Additionally or alternatively, the system described herein may be utilized to provide additional bill-pay options to new or limited customers of the financial institution's bill-pay service. In this regard, bill pay opportunities may be identified to new or limited use customers based on existing bill pay clients of other customers within the same geographic region. For example, the zip code of a current bill-pay user may be used to identify a plurality of vendors eligible for bill-pay. Again, these identified vendors may include local merchants, service providers, etc., such as utility companies, dry cleaners, restaurants, child care providers, cleaning services, etc. Other potential bill-pay customers may then be identified based on the zip code information (e.g., customers of the financial institution not utilizing bill-pay but living in or near the zip code region) and an offer of automatic bill-pay setup may be made to those customers for one or more of the identified vendors. Additional options may be offered, such as one or more credit cards may be identified as potential bill-pay opportunities based on the popularity of the card within or near the identified zip code, etc. ¶ 43, 45, 51, 19-20);

for each determined local region that is the same as the target region, identify one or more recurring billers from the transactions to said payment accounts having the determined local region (¶ 22, In some examples, the bill-pay identification system 208 may also identify likely or probable recurring and/or non-recurring payments for applicable bill-pay setup with the user, such as credit cards, mortgage, auto loan, etc. Identification of these bill-pay opportunities may be performed in various ways, as will be discussed more fully below. ¶ 25-28, As mentioned above, the bill-pay identification system 208 may look at customers within a geographic area, such as a city, town, village, subdivision, etc. and may use that information to identify bill-pay clients or options that may be desirable to others within the geographic location or even outside the geographic location. In other examples, the bill-pay identification system 208 may use demographic information associated with the customer to identify potential bill-pay clients. In still other examples, the bill-pay identification system 208 may use information obtained from a merchant, vendor, retailer, etc. (e.g., from a current or previous transaction, from a location of a customer, etc.) to identify potential bill-pay clients. In yet other examples, potential bill-pay clients and/or information for bill-pay setup may be obtained via social networking sites, such as FACEBOOK, TWITTER, etc. Each of these arrangements will be discussed more fully below. ¶ 43, 45, 51, 19-20); 

identify one or more additional recurring billers based on the accessed transaction data and a merchant of the one or more additional billers (¶ 25-28, In some examples, the financial institution 202 may be able to obtain information regarding bill-pay clients that offer services in a geographic location near a customer based on an address the customer has provided to the financial institution. For instance, the bill-pay identification system 208 may use a look-up feature based on a zip code of a customer of the financial institution, a zip code+4 of a customer, etc. Potential bill-pay clients within the zip code, a predefined distance from the zip code (e.g., 10 miles, 25 miles, etc.), etc. may be identified and bill-pay setup with one or more of the identified bill-pay clients may be offered to customers. In some instances, the look-up may be performed for existing bill-pay customers (e.g., customers of the financial institution currently using bill-pay for one or more bills) and may identify additional bill-pay opportunities within the area for those individuals. For instance, based on the zip code of the current bill-pay user, additional bill-pay clients within the zip code, or predefined distance from the zip code, that the current user may not be taking advantage of (e.g., as a local grocer, local dry cleaner, local child care provider, newspaper delivery service, etc.) may be identified for the existing customer.)

compile a listing of recurring local billers including the identified one or more recurring billers and the one or more additional recurring billers (¶ 28, For example, the financial institution 202 may receive an address associated with Customer 1 in Anytown, USA. The financial institution 202 may then request information from various data storage systems, such as systems 204 that may be internal and/or external to the financial institution, that may include a listing of bill-pay clients in Anytown, such as merchant 1, electric company 1, gas company 1, phone company 1, etc. The same or similar information may be gathered for other types of bill-pay clients specific to the customer's geographic location such as cable companies, local service providers, local vendors or merchants, etc. Identification of these bill-pay clients may be based on bill-pay relationships between the bill-pay clients and other customers of the financial institution (e.g., other than Customer 1), within or near to Anytown, USA. This information may be stored external to the financial institution 202 and may be requested by the financial institution upon establishing a relationship with a client (such as opening an account, obtaining a mortgage, etc.). The obtained information may be used to provide bill-pay services to Customer 1, as will be described more fully below. ¶ 22, 25-27, 40). 

and transmit the listing of recurring local billers to an entity that transmitted the request, whereby the entity displays the listing of recurring local billers to a user for selection of one or more of the recurring local billers from the listing in connection with a bill pay service associated with the entity request (¶ 22, 25-28, 38, 40).



Nolte does not specifically teach for each of the payment accounts associated with the transaction data, compile a count of transactions to the payment account per region involved said transactions, based on the region identifier for each of said transactions to the payment account. However, 

Wagner teaches 

for each of the payment accounts associated with the transaction data, compile a count of transactions to the payment account per region involved said transactions, based on the region identifier for each of said transactions to the payment account (Fig. 6, ¶ 98, Further, statistical values of historical location information may be stored in other ways other than shown in FIG. 6. One example may be a multiple resolution grid, in which one grid may store a counter of the frequency of transactions 

determine a local region for each of the payment accounts included in the transaction data based on the count of the transactions to the payment account per region involved in said transactions (Fig. 6, ¶ 98, Further, statistical values of historical location information may be stored in other ways other than shown in FIG. 6. One example may be a multiple resolution grid, in which one grid may store a counter of the frequency of transactions that occurred within a certain time period. For example, there could be a whole set of counters associated with a particular region identifier, each counter associated with a different time period (e.g., 7 day period, 30 day period, 60 day period). Another example may be a multi-dimensional grid with region identifiers on one axis and time periods along another axis. Each cell in the grid could correspond to a counter of the frequency of transactions that occurred during the specified time period. For example, a cell may indicate that the user has been in the region corresponding to region identifier "3" on seven occasions on Sunday mornings. The risk assessor can have the choice to customize the way statistical values to be utilized in risk analysis are presented. ¶ 6-7, According to some embodiments, a fraud detection system receives transaction data for a first transaction by a first user, the transaction data including a first time of the first transaction. The fraud detection system can further receive, from a third party server, a first region identifier that corresponds to a first geographical region in which the first transaction occurred at the first time. The third party server can be configured to store a mapping of geographical coordinates to region identifiers of geographical regions, each geographical region having an assigned region identifier; determine first geographical coordinates of the first user at the first time based on a location of a mobile device of the 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to Nolte to include/perform accessing, for each of the multiple payment accounts, compile a count of transactions to the payment account per region involved in said transactions, based on the region identifier for each of the transactions to the payment account, as taught/suggested by Wagner. This known technique is applicable to the system of Nolte as they both share characteristics and capabilities, namely, they are directed to triggering events related to payment processing. One of ordinary skill in the art would have recognized that applying the known technique of Wagner would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wagner to the teachings of Nolte would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such 

Regarding claim 10, the combination of Nolte, Ross, and Wagner teach the limitations of claim 9, Nolte also teaches filter the one or more recurring billers and the one or more additional recurring billers for outliers, prior to compiling the listing; and wherein the executable instructions, when executed by the at least one processor to compile the listing of recurring billers, further cause the at least one processor to compile the listing to include the filtered one or more recurring billers and one or more additional recurring billers (col. 8, line 41-col. 9, line 20, Payee filtering module 225 may receive categorized payees from payee categorization module 220 and filter the payees based on a likelihood that the payees include account information that must be updated should a user's account details change. Payee filtering module 225 can filter the payees further by determining which payees are the same and de-duplicating the duplicated payees. For example, if several historic and/or current billing statements are included in the transaction data, some payees may appear several times for different or the same purchases or bills. These payees may be described/labeled in various ways (e.g., different spellings or abbreviations). In some embodiments, payee filtering module 225 filters the payees simply by payee name based on a preselected list of merchants. Col. 12, line 47- col. 13, line 17). 

Nolte does not specifically teach local billers, however Ross teaches recurring local billers (¶ 46, 21, 31, 25-29).  



Regarding claim 11, the combination of Nolte, Ross, and Wagner teach the limitations of claim 10, Nolte also teaches identify the one or more recurring billers, further cause the at least one processor to identify the one or more recurring billers based on a merchant category code (MCC) of the one or more recurring billers (col. 1, lines 42- col. 2, line 11, in some embodiments, the user transaction data includes merchant category codes. The method may further include generating a list of merchant category codes associated with recurring payees and categorizing the payees based on the merchant category codes associated with each of the payees. The user transaction data may be received on a periodic basis. Col. 4, lines 20-37, col. 6, lines 21-40, col. 8, lines 24-41).

Regarding claim 12, the combination of Nolte, Ross, and Wagner teach the limitations of claim 11, Nolte also teaches identify the one or more recurring billers, further cause the at least one processor to identify the one or more recurring billers based on a periodic occurrence and/or a frequency of transactions to the one or more recurring billers in the payment accounts (col. 4, lines 37-55, The user transaction information may be updated periodically or on a transaction-by-transaction basis. Upon receiving a notice of a triggering event that requires an account update, the user may be notified of the recurring payees and/or payments so that the user may contact the recurring payees and update the user's account information. Col. 8, line 64- col. 9, line 20, col. 13, lines 18-25). 

Regarding claim 14, Nolte teaches: 
A payment network for processing transactions between users and merchants, the payment network comprising at least one computing device (col. 4, line 60 – col. 5, line 29, FIG. 1 illustrates an example of an operating environment 100 in which some embodiments of the present disclosure may be used. As illustrated in FIG. 1, operating environment 100 may include applications 105A-105N running on one or more user devices 110A-110M (such as a mobile device, a mobile phone, a tablet computer, a mobile media device, a mobile gaming device, a vehicle-based computer, a dedicated terminal, a public terminal, a kiosk, etc.). In some embodiments, applications 105A-105N may be stored on the user device or may be stored remotely. These user devices can include mechanisms for receiving and sending traffic by connecting through network 115 to organization server 120, third party 125, recurring payee/payment detection system 130, and data stores 135 and 140. For example, user devices 110A-110M may run one or more applications or clients 105A-105N that allow a user to interact with organization server 120. Such applications may provide access to information such as information stored in data stores 135 and 140. Col. 1, lines 30-42);

 receive a request for identification of recurring billers for a target region (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user. Col. 15, lines 33-51);

access transaction data associated with the target region for payment accounts, the transaction data representative of multiple transactions to the payment accounts, each transaction having an account number associated with a user and a region identifier associated with a biller involved in the transaction (Fig. 3, 5, col. 9, lines 47-63, col. 11, lines 34-47,  col. 6, lines 40-56, In order to identify recurring transactions, various embodiments of the payee/payment detection system 130, may aggregate data from different accounts and analyze the data to identify common payment patterns (e.g., frequency, transaction amounts, etc.). The system can use this information to determine if multiple accounts regularly pay certain payees on a regular basis. As a result, the system can identify a possible recurring payment even if only one transaction shows up on an individual's account. For example, suppose AT&T® charges for the amount of $160.34 regularly appear in the aggregated data as recurring payments for many customers. Then, if an individual customer has recently switched service AT&T® and only one payment in the amount of $160.34 occurs on the transaction data, the system can recognize this as a possible recurring payment., col. 1, lines 60-65, col. 8, line 64-col. 9, line 6);

determine a local region for each of the payment accounts included in the transaction data (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user., col. 1, lines 60-65, col. 8, line 64-col. 9, line 6);

for each determined local region that is the same as the target region, identify one or more recurring billers from the transactions to said payment accounts having the determined local region (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user.);

compile a listing of recurring billers including the identified one or more recurring billers (col. 9, lines 47-63, Both recurring payee determination module 235 and recurring payment determination module 240 may use Big Data (large and complex data sets) to establish patterns or trends for recurring payees/payments. Using pattern setting algorithms, the user's recurring payees and payments may be detected sooner, requiring less of the user's specific transaction data. For example, if most users' phone bills from a phone company in the geographic-specific area are around $100 per month, and one month of user's transaction data in the geographic specific area from the phone company shows a bill payable to the phone company for that amount, it may be assumed that the phone company is a recurring payee of the user and that the phone bill is a recurring payment of the user. Col. 2, lines 5-11, col. 2, lines 34-48, col. 12, line 47 – col. 13, line 7);

and transmit the listing of recurring billers to an entity that transmitted the request, whereby the entity displays the listing of recurring billers to a user for selection of one or more of the recurring billers from the listing in connection with a bill pay service associated with the entity request (col. 11, lines 25-34, GUI generation module 275 can generate one or more GUI screens that allow for interaction with a user. In at least one embodiment, GUI generation module 275 generates a graphical user interface receiving and/or conveying information to the user, and allowing a user to view reports identifying recurring payees and/or payments, account status, or other information. col. 10, lines 39-59, Report generator and user notifier 255 generates a report of the recurring payees and/or payments and notifies the user of these payees. The user may be notified upon activation of the replacement card, as depicted in FIG. 6. In other embodiments, the user is texted, emailed, called, or notified in other ways of the recurring payees after any triggering event. For example, if the user updates their address, the report generator and user notifier 255 may notify the user of the recurring payees and/or payments, making the transition to the new address smoother for the user while retaining the user's business. In some embodiments, as described below, the issuing organization may notify recurring payees, particularly if these recurring payees are merchant partners and/or if the user has provided the credentials and permission, of the updated account information on behalf of the user. Report generator and user notifier 255 may notify the user of the recurring payees that have already received or will receive updated information from the issuing organization automatically and which of the recurring payees the user should contact, if any. col. 8, lines 4-23).

Nolte does not specifically teach access transaction data associated with the target region for multiple payment accounts. However, 

Ross teaches receive a request for identification of recurring local billers for a target region (¶ 26-28, 
Additionally or alternatively, the system described herein may be utilized to provide additional bill-pay options to new or limited customers of the financial institution's bill-pay service. In this regard, bill pay opportunities may be identified to new or limited use customers based on existing bill pay clients of other customers within the same geographic region. For example, the zip code of a current bill-pay user may be used to identify a plurality of vendors eligible for bill-pay. Again, these identified vendors may include local merchants, service providers, etc., such as utility companies, dry cleaners, restaurants, child care providers, cleaning services, etc. Other potential bill-pay customers may then be identified based on the zip code information (e.g., customers of the financial institution not utilizing bill-pay but living in or near the zip code region) and an offer of automatic bill-pay setup may be made to those customers for one or more of the identified vendors. Additional options may be offered, such as one or more credit cards may be identified as potential bill-pay opportunities based on the popularity of the card within or near the identified zip code, etc. ¶ 51);

access transaction data associated with the target region for multiple payment accounts, the transaction data representative of multiple transactions to the multiple payment accounts, each transaction having an account number associated with a user and a region identifier associated with a biller involved in the transaction (¶ 19-20, The above-described systems may be used in various financial institutions, such as banks, etc., and may be used to identify various customers that may be eligible for automatic setup of bill-pay with various bill-pay clients. For instance, the financial institution may identify one or more customers that may be eligible for bill-pay. The financial institution may then identify potential bill-pay clients associated with the institution's customers. For instance, the financial institution may identify various bill-play clients and offer to automatically set up bill-pay with one or more of those bill-pay clients via the financial institution. In some examples, bill-pay clients may include a variety of clients, including a utility company (e.g., gas, water, electric, telephone, etc.), cable company, grocery, retailer, dry cleaner, water delivery company, newspaper delivery company, and the like. If the customer accepts the offer to set up bill-pay, the bill-pay arrangements may be set up, in some instances, without any further input or interaction with the customer. ¶ 26-28, Additionally or alternatively, the system described herein may be utilized to provide additional bill-pay options to new or limited customers of the financial institution's bill-pay service. In this regard, bill pay opportunities may be identified to new or limited use customers based on existing bill pay clients of other customers within the same geographic region. For example, the zip code of a current bill-pay user may be used to identify a plurality of vendors eligible for bill-pay. Again, these identified vendors may include local merchants, service providers, etc., such as utility companies, dry cleaners, restaurants, child care providers, cleaning services, etc. Other potential bill-pay customers may then be identified based on the zip code information (e.g., customers of the financial institution not utilizing bill-pay but living in or near the zip code region) and an offer of automatic bill-pay setup may be made to those customers for one or more of the identified vendors. Additional options may be offered, such as one or more credit cards may be identified as potential bill-pay opportunities based on the popularity of the card within or near the identified zip code, etc. ¶ 43, 45, 51, 52);

determine a local region for each of the payment accounts included in the transaction data (¶ 26-28, Additionally or alternatively, the system described herein may be utilized to provide additional bill-pay options to new or limited customers of the financial institution's bill-pay service. In this regard, bill pay opportunities may be identified to new or limited use customers based on existing bill pay clients of other customers within the same geographic region. For example, the zip code of a current bill-pay user may be used to identify a plurality of vendors eligible for bill-pay. Again, these identified vendors may include local merchants, service providers, etc., such as utility companies, dry cleaners, restaurants, child care providers, cleaning services, etc. Other potential bill-pay customers may then be identified based on the zip code information (e.g., customers of the financial institution not utilizing bill-pay but living in or near the zip code region) and an offer of automatic bill-pay setup may be made to those customers for one or more of the identified vendors. Additional options may be offered, such as one or more credit cards may be identified as potential bill-pay opportunities based on the popularity of the card within or near the identified zip code, etc. ¶ 43, 45, 51, 19-20);

for each determined local region that is the same as the target region, identify one or more recurring billers from the transactions to said payment accounts having the determined local region (¶ 22, In some examples, the bill-pay identification system 208 may also identify likely or probable recurring and/or non-recurring payments for applicable bill-pay setup with the user, such as credit cards, mortgage, auto loan, etc. Identification of these bill-pay opportunities may be performed in various ways, as will be discussed more fully below. ¶ 25-28, As mentioned above, the bill-pay identification system 208 may look at customers within a geographic area, such as a city, town, village, subdivision, etc. and may use that information to identify bill-pay clients or options that may be desirable to others within the geographic location or even outside the geographic location. In other examples, the bill-pay identification system 208 may use demographic information associated with the customer to identify potential bill-pay clients. In still other examples, the bill-pay identification system 208 may use information obtained from a merchant, vendor, retailer, etc. (e.g., from a current or previous transaction, from a location of a customer, etc.) to identify potential bill-pay clients. In yet other examples, potential bill-pay clients and/or information for bill-pay setup may be obtained via social networking sites, such as FACEBOOK, TWITTER, etc. Each of these arrangements will be discussed more fully below. ¶ 43, 45, 51, 19-20); 

compile a listing of recurring local billers including the identified one or more recurring billers (¶ 28, For example, the financial institution 202 may receive an address associated with Customer 1 in Anytown, USA. The financial institution 202 may then request information from various data storage systems, such as systems 204 that may be internal and/or external to the financial institution, that may include a listing of bill-pay clients in Anytown, such as merchant 1, electric company 1, gas company 1, phone company 1, etc. The same or similar information may be gathered for other types of bill-pay clients specific to the customer's geographic location such as cable companies, local service providers, local vendors or merchants, etc. Identification of these bill-pay clients may be based on bill-pay relationships between the bill-pay clients and other customers of the financial institution (e.g., other than Customer 1), within or near to Anytown, USA. This information may be stored external to the financial institution 202 and may be requested by the financial institution upon establishing a relationship with a client (such as opening an account, obtaining a mortgage, etc.). The obtained information may be used to provide bill-pay services to Customer 1, as will be described more fully below. ¶ 22, 25-27, 40);

and transmit the listing of recurring local billers to an entity that transmitted the request, whereby the entity displays the listing of recurring local billers to a user for selection of one or more of the recurring local billers from the listing in connection with a bill pay service associated with the entity request (¶ 22, 25-28, 38, 40).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to Nolte to include/perform access transaction data associated with the target region for multiple payment accounts, as taught/suggested by Ross. This known technique is applicable to the system of Nolte as they both share characteristics and capabilities, namely, they are directed to recurring payments and bill payments. One of ordinary skill in the art would have recognized that applying the known technique of Ross would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ross to the teachings of Nolte would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such bill pay features into similar systems. Further, applying access transaction data associated with the target region for multiple payment accounts would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the additional information in helping determine specifics about the recurring payments.

Nolte does not specifically teach for each of the payment accounts associated with the transaction data, compile a count of transactions to the payment account per region involved said transactions, based on the region identifier for each of said transactions to the payment account. However, 

Wagner teaches for each of the payment accounts associated with the transaction data, compile a count of transactions to the payment account per region involved said transactions, based on the region identifier for each of said transactions to the payment account (Fig. 6, ¶ 98, Further, statistical values of historical location information may be stored in other ways other than shown in FIG. 6. One example may be a multiple resolution grid, in which one grid may store a counter of the frequency of transactions that occurred within a certain time period. For example, there could be a whole set of counters associated with a particular region identifier, each counter associated with a different time period (e.g., 7 day period, 30 day period, 60 day period). Another example may be a multi-dimensional grid with region identifiers on one axis and time periods along another axis. Each cell in the grid could correspond to a counter of the frequency of transactions that occurred during the specified time period. For example, a cell may indicate that the user has been in the region corresponding to region identifier "3" on seven occasions on Sunday mornings. The risk assessor can have the choice to customize the way statistical values to be utilized in risk analysis are presented. ¶ 6-7, According to some embodiments, a fraud detection system receives transaction data for a first transaction by a first user, the transaction data including a first time of the first transaction. The fraud detection system can further receive, from a third party server, a first region identifier that corresponds to a first geographical region in which the first transaction occurred at the first time. The third party server can be configured to store a mapping of geographical coordinates to region identifiers of geographical regions, each geographical region having an assigned region identifier; determine first geographical coordinates of the first user at the first time based on a location of a mobile device of the first user; and select the first region identifier from the region identifiers using the first geographical coordinates, where the first region identifier obfuscates the first geographical coordinates from the fraud detection system. ¶ 48, While the third party server may be capable of collecting actual location information of a mobile device, the third party server may not necessarily correlate a location with a specific transaction occurred. Instead, the third party server may associate locations with times that they were collected. The fraud detection system (which may be or be part of the payment processing network) can know the transaction times and 

determine a local region for each of the payment accounts included in the transaction data based on the count of the transactions to the payment account per region involved in said transactions (Fig. 6, ¶ 98, Further, statistical values of historical location information may be stored in other ways other than shown in FIG. 6. One example may be a multiple resolution grid, in which one grid may store a counter of the frequency of transactions that occurred within a certain time period. For example, there could be a whole set of counters associated with a particular region identifier, each counter associated with a different time period (e.g., 7 day period, 30 day period, 60 day period). Another example may be a multi-dimensional grid with region identifiers on one axis and time periods along another axis. Each cell in the grid could correspond to a counter of the frequency of transactions that occurred during the specified time period. For example, a cell may indicate that the user has been in the region corresponding to region identifier "3" on seven occasions on Sunday mornings. The risk assessor can have the choice to customize the way statistical values to be utilized in risk analysis are presented. ¶ 6-7, According to some embodiments, a fraud detection system receives transaction data for a first transaction by a first user, the transaction data including a first time of the first transaction. The fraud detection system can further receive, from a third party server, a first region identifier that corresponds to a first geographical region in which the first transaction occurred at the first time. The third party 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to Nolte to include/perform accessing, for each of the payment accounts associated with the transaction data, compile a count of transactions to the payment account per region involved said transactions, based on the region identifier for each of said transactions to the payment account, as taught/suggested by Wagner. This known technique is applicable to the system of Nolte as they both share characteristics and capabilities, namely, they are directed to triggering events related to payment processing. One of ordinary skill in the art would have recognized that applying the known technique of Wagner would 

Regarding claim 15, the combination of Nolte, Ross, and Wagner teach the limitations of claim 14, Nolte also teaches wherein the at least one computing device is further configured to identify one or more additional recurring billers based on the accessed transaction data and a merchant category code (MCC) of the one or more additional billers (col. 1, lines 42- col. 2, line 11, Examples of triggering events may include a breach of sensitive information relating to the payment instrument, fraudulent activity relating to the payment instrument, an expiration of the payment instrument, an address change of the user, and a name change of the user. In some embodiments, the user transaction data includes merchant identifiers, such as, but not limited to, category codes, actual merchant ID, name of merchant, and the like, relating to the payees… In some embodiments, the user transaction data includes merchant category codes. The method may further include generating a list of merchant category codes associated with recurring payees and categorizing the payees based on the merchant category codes associated with each of the payees. The user transaction data may be received on a periodic basis. Col. 4, lines 20-37, col. 6, lines 21-40, col. 8, lines 24-41);

and wherein the at least one computing device is configured, in connection with compiling the listing of recurring billers, to compile the listing of recurring billers to include the identified one or more recurring billers and the identified one or more additional recurring billers (col. 8, line 41-col. 9, line 20, Payee filtering module 225 may receive categorized payees from payee categorization module 220 and filter the payees based on a likelihood that the payees include account information that must be updated should a user's account details change. Payee filtering module 225 can filter the payees further by determining which payees are the same and de-duplicating the duplicated payees. For example, if several historic and/or current billing statements are included in the transaction data, some payees may appear several times for different or the same purchases or bills. These payees may be described/labeled in various ways (e.g., different spellings or abbreviations). In some embodiments, payee filtering module 225 filters the payees simply by payee name based on a preselected list of merchants. Col. 12, line 47- col. 13, line 17). Also taught by Ross (¶ 28, 22, 25-27, 40).

Nolte does not specifically teach local billers, however Ross teaches recurring local billers (¶ 46, 21, 31, 25-29).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to Nolte to include/perform recurring local billers to a user in connection with a bill pay service associated with the party as taught/suggested by Ross. This known technique is applicable to the system of Nolte as they both share characteristics and capabilities, namely, they are directed to recurring payments and bill payments. One of ordinary skill in the art would have recognized that applying the known technique of Ross would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ross to the teachings of Nolte would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the 

Regarding claim 16, the combination of Nolte, Ross, and Wagner teach the limitations of claim 15, Nolte also teaches wherein the at least one computing device is further configured to filter the one or more identified recurring billers and the one or more identified additional recurring billers for outliers, prior to compiling the listing; and wherein the at least one computing device is configured, in connection with compiling the listing of recurring billers, to compile the listing of recurring billers to include the filtered one or more recurring billers and one or more additional recurring billers (col. 8, line 41-col. 9, line 20, Payee filtering module 225 may receive categorized payees from payee categorization module 220 and filter the payees based on a likelihood that the payees include account information that must be updated should a user's account details change. Payee filtering module 225 can filter the payees further by determining which payees are the same and de-duplicating the duplicated payees. For example, if several historic and/or current billing statements are included in the transaction data, some payees may appear several times for different or the same purchases or bills. These payees may be described/labeled in various ways (e.g., different spellings or abbreviations). In some embodiments, payee filtering module 225 filters the payees simply by payee name based on a preselected list of merchants. Col. 12, line 47- col. 13, line 17).

Nolte does not specifically teach local billers, however Ross teaches recurring local billers (¶ 46, 21, 31, 25-29).  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to Nolte to include/perform recurring local billers to a user in connection with a bill pay service associated with the party as taught/suggested by Ross. This known technique is applicable to the system of Nolte as they both share characteristics and capabilities, namely, they are directed to recurring payments and bill payments. One of ordinary skill in the art would have recognized that applying the known technique of Ross would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ross to the teachings of Nolte would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such bill pay features into similar systems. Further, applying recurring local billers to a user in connection with a bill pay service associated with the party would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the identification and offer of bill-pay to customers which would benefit both the merchant and then customer in more efficient transactions. 

Other pertinent prior art to consider, Zimmerman (US 7693771 B1) which discloses recurring payments analyzes historical transactions from a predefined time period to identify potential recurring payments and payees, based on one or more potential recurring payment identification parameters. Del Favero (US 8346568 B1) which discloses recurring costs for products and services. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday-Friday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683